Morris, J.
(dissenting)—I dissent. As suggested in the majority opinion, the main questions involved in this appeal are, (1) the súfficiency of the evidence to establish mental *390incapacity of the grantor at the time of the execution of the deed, and (2) its delivery. Upon the allegation of mental incapacity, it was not necessary to show an entire loss of mental power. It was, however, in the absence of any undue influence, necessary to show that, at the time of the execution of the deed, October 10, 1901, the mind of James C. Lamar was in such a feeble condition, arising from either mental or physical weakness, that he could not, and did not, understand the nature, character, and consequences of his act. This, however, under the issues, was a question of fact for the jury, and we should not disturb their verdict if there is substantial evidence to support it.
Where there is evidence tending to support a given contention, its weight is for the jury. James C. Lamar entered the hospital October 4; the deed was executed October 10, and he died November 11. During all this time he was a very sick man, and a number of persons who saw him during that time gave their opinion as to his mental capacity, based upon what they then and there observed. This evidence was received without any objection as to its competency or the competency of the witnesses, and the jury had a right to consider it. I refer to some of this evidence :
“He didn’t have any expression in his face at all; he was too weak; he didn’t care for anything; ... he was unconcerned; he didn’t pay any attention to any one; ... he just looked as if he was about through with; he didn’t care to talk; you could see that he was giving out; he was not capable of attending to any business; ... he didn’t have any use of his body; he was too weak to raise his hands; he was just a weak, worn-out man; ... he was very weak; he seemed to be prostrated and languid; he seemed to be growing weak, and he didn’t seem to be in his right mind, and he didn’t seem like himself some way; ... it seemed that his mind wandered, and he didn’t seem his old self at all; it was difficult for him to talk; his speech seemed to be thick; he couldn’t get his voice; he didn’t seem to have control of his voice; ... he seemed to have a vacant expression; he didn’t seem to be natural; ... he was growing weaker all the time; he was *391swollen all over; his bowels were awfully swollen; he couldn’t stand the cover on his bowels; his feet, hands and arms were swollen; his limbs were helpless; ... he would be lying there apparently unconscious, couldn’t lift his hands to his mouth, couldn’t handle a spoon, couldn’t get anything out of him. It does not seem that he was ever capable of attending to business; his mind was perfectly blank; could not get anything out of him; don’t know whether his mind wandered or not; seemed to be blank; he lay with his eyes closed and, when he looked out of them, they were wild.”
Other witnesses gave it as their opinion that he was capable of understanding and appreciating what was going on. With such evidence submitted to the jury under proper instructions, I cannot say there was no substantial evidence to justify the verdict. It is true that the evidence, outside of the opinions given, is largely of his physical condition; but there was sufficient to justify the jury in finding that his mind was in such a feeble condition from his bodily infirmities that he had no understanding or appreciation of the character and extent of his act at the time of the signing of the deed.
The second question submitted to the jury was as to the delivery of the deed. To substantiate this contention, respondent relied mainly upon the testimony of Mrs. DeGruchy, who testified that she came to Mr. Lamar’s room just as Mr. Baumeister, who had brought the deed to the hospital and taken Mr. Lamar’s acknowledgment to it, was leaving, and she heard Mr. Lamar say: “Take care of the deed until I shall ask you for it, which I will as soon as I get well,” and Mr. Baumeister sai'd: “Very well, James, I will take care of it.” If the jury believed this testimony, it is apparent to my mind there was no delivery of the deed. Mr. Baumeister does not anywhere in his testimony specifically deny this testimony of Mrs. DeGruchy, although he does inferentially by detailing all the conversation he had with Mr. Lamar, which does not include what Mrs. DeGruchy testified to having heard. He says:
*392“I just went into the room and afterwards I got social with him for perhaps a few minutes—had a social chat with him, and then I questioned him regarding that deed and what Joe had told me, and he admitted that that was the case, and that he was ready to sign and willing to sign, and he did sign. Question: And that is all there was to it? Answer: Yes. Of course, he said that Joe and he had had an understanding to that effect, and he wanted Joe to have the interest in it in case he passed on, to keep him from being annoyed by the heirs in the East.”
Mrs. DeGruchy also testified that she was in the room just prior to Mr. Baumeister’s coming in; while Mr. Blanchard, a witness to the deed, says he was there before and after its signing, and there was no one else present except Baumeister; that he did not hear what was said, as he was hard of hearing ; all that he heard was Mr. Lamar asked him to sign the deed as a witness. Baumeister also says Blanchard was the only other person present at the time. The jury was requested to make a special finding, covering this phase, and instructed to answer “Yes” or “No.” The finding submitted to the jury was as follows:
“Question: Did James C. Lamar, at the time he gave the deed in question to Max Baumeister, say to Baumeister, ‘Take care of the deed until I shall ask you for it, which I will as soon as I get well;’ or words to that effect; and did Max Baumeister there say to James Lamar, ‘Very well, I will take care of it and you can have it when you want it,’ or words to that effect? Answer: We, the jury, cannot agree to answer the above question by ‘Yes’- or ‘No.’ ”
It is, therefore, impossible to say.what the belief of the jury was as to that conversation; whether they meant by their answer that they were divided, or whether there was some qualification. They did not answer it, and hence it can have no bearing one way or the other. It is difficult to see what effect it could have had upon the general verdict, in case they had answered it. It was by no means a special verdict or finding of any ultimate fact in the case; it was simply *393an attempt to discover what the view of the jury was as to this item of evidence, which in my judgment was not proper. Questions submitted to a jury should be restricted to ultimate facts upon which the rights of the parties directly depend, and should not relate to mere evidentiary facts. 20 Ency. Plead. & Prac., 330.
“However natural the curiosity parties may have to know the precise course of reasoning by which jurors arrive at verdicts either for or against them, they have no right, under guise of submitting questions of fact to be found specially by the jury, to require them to give their views upon each item of evidence and thus practically subject them to a cross-examination as to the entire case.” Chicago & N. W. R. Co. v. Dunleavy, 129 Ill. 132, 145, 22 N. E. 15.
“It is the controlling fact or facts that should be ascertained by the special finding and not the testimony establishing these facts.” Adams’ Adm’r. v. Louisville & N. R. Co., 82 Ky. 603.
I cannot, therefore, hold, as contended for by appellants, that the failure of the jury to answer this interrogatory in the affirmative should be taken as a finding on their part that James C. Lamar and Max Baumeister did not have the conversation attributed to them by Mrs. DeGruchy; nor, as contended by the majority, that the verdict was not based upon her testimony. The general verdict is susceptible of. a finding that it did occur, and showed a plain purpose and intent on the part of James C. Lamar that the deed was not then to be delivered'to Joseph Lamar, but was to be kept subject to his control.
It needs no citation of authority to establish the law to be that there is no delivery of a deed until the grantor has so dealt with it as to lose control and dominion over it. There can be no delivery until there is a surrender of possession by the grantor, either absolute or conditional; absolutely, if the effect of the deed is to be immediate and the title to pass; conditionally, if the operation of the deed is to be postponed or made dependent on the happening of some subsequent *394event, in which case the delivery can be made by placing the deed in the hands of some third person to be retained by him until the happening of the event. But even in such a case, it is an essential characteristic and indispensable feature that there must be a parting with the possession and with all control and dominion over it. Prutsman v. Baker, 30 Wis. 644, 11 Am. Rep. 592; Osborne v. Eslinger, 155 Ind. 351, 58 N. E. 439, 80 Am. St. 240; Porter v. Woodhouse, 59 Conn. 568, 22 Atl. 299, 21 Am. St. 131, 13 L. R. A. 64; Hoffmire v. Martin, 29 Ore. 240, 45 Pac. 754; Fisher v. Hall, 41 N. Y. 416; Cook v. Brown, 34 N. H. 460; Walter v. Way, 170 Ill. 96, 48 N. E. 421. In this connection I quote the testimony of Baumeister above set out, to the effect that James C. Lamar, at the time of the signing of the deed, said “he wanted Joe to have an interest in it in case Tie passed, on, to keep him from being annoyed by the heirs in the East.”
This evidence, coupled with the fact that five days after the death of James C. Lamar this deed was filed for record at the request of Baumeister, was a circumstance from which the jury were justified in believing that James C. Lamar never intended to surrender the control of that deed, nor to part with the title to his property until his death; and that his very purpose in making the deed was to have it take the place of a will. This view is strengthened by the testimony of Harvey Shaw, a witness for appellant, who testified that he had a conversation with J ames C. Lamar, in which he told him “he had better make up his mind about his property, and he (Lamar) said that this man Senator Tilden made a will, and they broke it, and it is of no use for a Missourian like me to make a will. As far as the property was concerned he said that, if he died first, he wanted Joe to have it, and that Joe could settle with them Missourians.”
John Hoffman, another witness for appellants, testified to talking with James C. Lamar about making a will, in which conversation Lamar said: “That is no way to do; that is not the way I am going to do; I am going to give a *395deed to the man that I want to give it to my brother or my brother will give it to me. That is the way to do; it is more substantial, for the lawyers get so smart; if you make a will, they always find a loophole in it, and they will throw it out of courts, and your will will not go through.” This evidence was offered by appellants to show it was the intention of James C. Lamar to give his property to his brother Joe; but it was also evidence to show, and under the instructions of the court the jury were justified in believing it showed, an intention on the part of James C. Lamar not to part with the possession and title to his property until his death, and then have his deed take the place of a will. In other words, it was his intention, at the time he signed the deed, to make a disposition of his property of a testamentary character, which would take effect, not in his lifetime, but at his death. Such being the case, there was no delivery, and the deed could not operate as a will unless it was executed with all the statutory formalities pertaining to wills. Cline v. Jones, 111 Ill. 563; Bovee v. Hinde, 135 Ill. 137, 25 N. E. 694; Walter v. Way, 170 Ill. 96, 48 N. E. 421; Allen v. De Groodt, 105 Mo. 442, 16 S. W. 494, 1049; Patterson v. Snell, 67 Me. 559.
The judgment should be affirmed.
Fullerton and Parker, JJ., concur with Morris, J,